Citation Nr: 1105604	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  04-39 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1975 to June 1979 
and from November 1979 to November 1995.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  Subsequently, the Veteran's claim file was transferred to 
the RO in Montgomery, Alabama.  

In December 2006, the appellant testified before the undersigned 
Veteran's Law Judge (VLJ).  A copy of the transcript is 
associated with the claims folder.  

The issue of whether new and material evidence had been received 
to reopen the Veteran's claim for entitlement to service 
connection for a low back disorder was granted by the Board in 
May 2008.  At that time, the issue of entitlement to service 
connection for a low back disorder was remanded for additional 
development.  Finding that the requisite development had not been 
completed, this issue was remanded by the Board again in June 
2010.  Specifically, the Board found that the VA medical opinion, 
requested originally in May 2008, was inadequate.  As such, the 
issue was remanded so as to obtain a comprehensive etiological 
opinion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran claimed that he suffers from a back 
disorder, and that this disorder was incurred during his period 
of active service while serving in Haiti in 1994.  See Statement, 
June 6, 2002.  


The Board notes that, in order to establish direct service 
connection for a claimed disability, the facts must demonstrate 
that a disease or injury resulting in current disability was 
incurred in active military service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2010).  In addition, 
certain chronic diseases, such as arthritis, may be presumed to 
have been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

At the outset, the Board notes that the Veteran has been 
diagnosed with degenerative joint disease and facet syndrome of 
the lumbar spine.  See VA examination report, November 2009.  

Regarding an in-service diagnosis, service treatment records show 
that the Veteran reported twice in September 1994 with complaints 
of low back pain related to lifting heavy equipment for a period 
of two days.  Objectively, there was full range of motion and no 
erythema, tenderness, or neurological defects.  There was some 
pain on forward flexion.  Trapezius strain was diagnosed at that 
time.  On separation in May 1995, the Veteran's spine was 
"Normal" and the Veteran denied recurrent back pain and 
arthritis.  See VA Standard Forms 88 and 89, May 24, 1995.

On VA examination in March 1996, the Veteran reported that he 
pulled a muscle in his back during his period of active service.  
By history, he was treated with Valium and muscle relaxants.  
Following a clinical examination, a history of low back strain 
was diagnosed.  The examiner observed that the in-service back 
injury should be noted as potential future problem, though there 
were no ill effects at the time of the examination.  See VA 
examination report, March 1996.

As noted in the prior remand, VA treatment records dated since 
1999 show complaints of low back pain.  An MRI, conducted in 
March 2001, revealed disc degeneration including asymmetrical 
disc bulge to the left of midline at L4-5 and laterally to the 
right in the right lateral foramen at L3-4.  See Report, March 
22, 2001.  That diagnosis was confirmed during an August 2002 VA 
examination.

Private treatment records dated January to April 2006 show that 
the Veteran reported neck and back pain after a motor vehicle 
accident in January 2006.  The Veteran was diagnosed with 
degenerative disc disease at that time.

In December 2006, the appellant testified during his Board 
hearing that he has experienced continuous, intermittent back 
pain since his separation from service, which has progressively 
worsened.  The Veteran claimed that there was not a single injury 
or incident which alone caused his back disorder, but rather, as 
suggested by his representative, the wear and tear of 20 years of 
service.  See Transcript, pp. 15, 22.

In May 2008, the Board remanded the issue of service connection 
for low back disability for a VA examination and opinion as to 
whether the appellant had low back disability related to service, 
and specifically an in-service back injury.  See Board decision, 
May 2008.

In November 2009, a VA examination was conducted.  The 
examination report indicated that an opinion was required on the 
matter of whether degenerative joint disease and/or facet 
syndrome of the lumbar spine was due to, or a result, the 
Veteran's period of active service.  The examiner provided an 
opinion that degenerative joint disease, facet syndrome of the 
lumbar spine "was less likely as not (50/50 probability) 
permanently aggravated by active duty injury."  

In a June 2010 Board decision, the Board noted that this opinion 
carried little probative weight.  The complete opinion is as 
follows:

There are two recorded medical visits for low back pain 
during active duty, both due to aggravation, and the 
Veteran was able to return to duty with treatment for 
lumbar spasm. He did not have positive findings until a 
[sic] MRI was performed in 2001, seven years later, and the 
findings were mild degenerative disc disease. There is no 
evidence to substantiate a claim for relation between 
muscle spasms from lifting or pulling during active duty 
and degenerative disc disease of the spine seven years 
later.

On review, the Board found that the medical opinion was 
inadequate because it lacked clarity and did not address whether 
any current low back disability was related to service, or 
incurred in service following an injury, as requested by the May 
2008 Board remand.  Rather, it was noted that the examiner 
addressed aggravation of a post-service diagnosis by active duty 
injury, as opposed to whether the Veteran's back disorder 
originated during his period of service.  

Finally, the Board stated that the medical opinion was 
inadequate, as the rationale lacked any explanation of the 
significance or lack of significance of the information used in 
reaching the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  As such, the Veteran's claim was remanded 
a second time in order to obtain a clarifying, addendum opinion. 

A private medical examination report, authored in March 2010, 
noted the Veteran's history of an in-service injury, 20 years 
prior, when serving in Haiti.  It was also noted that the 
situation was "complicated" by several post-service motor 
vehicle accidents.  It was further noted that a number of imaging 
studies have demonstrated disc damage, as well as degenerative 
changes to the facet joints in both the neck and lumbar spine.  
Ultimately, the Veteran was diagnosed with back and neck pain, 
appearing to be degenerative and soft tissue in nature.  See 
Private report, March 2010.

A note from the Veteran's private examiner, dated June 2010, 
stated that the Veteran was seen for an arthritis evaluation.  
The diagnosis of degenerative disc disease was continued, in 
addition to soft tissue rheumatism, causing chronic low back and 
neck pain.  Per the Veteran's reported history of a "specific 
event" during active duty which initiated his back symptoms, the 
provider opined that, more likely than not, the Veteran's spine 
problems began when he was in the service.  See Statement, June 
30, 2010.

In determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, the 
Court discusses, in great detail, how to assess the probative 
weight of medical opinions and the value of reviewing the claims 
folder.  The Court held that claims file review, as it pertains 
to obtaining an overview of the claimant's medical history, is 
not a requirement for medical opinions.  The Court added, "[i]t 
is the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's 
decision because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the physician 
had not reviewed the claims folder, without an explanation of why 
that failure compromised the value of the medical opinion.  By 
contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file. 

With regard to the private opinion of record, the Board notes 
that this opinion did not note a review of the Veteran's claims 
file, relied upon a statement from the Veteran in which a 
"specific event" was identified as the cause of his current 
back disorder (even though, during his Board hearing, he 
testified that he did not recall a specific injury in service 
which led to his symptoms), and did not provide any rationale to 
support the opinion.  Further, although the examiner, in March 
2010, noted that the Veteran's disability picture was 
"complicated" by several motor vehicle accidents, that factor 
was not discussed within the context of this opinion.  See 
Report, March 2010; Statement, June 2010.

Per the Board remand, an addendum opinion was provided in August 
2010.  Instead of complying with the Board's remand request, the 
provider simply re-stated the prior opinion, word for word, 
noting that the opinion was as stated originally, following an 
additional review of the claim file.  The examiner stated that, 
"Changing the wording to include 'an event or incident in 
service' does not change the opinion of this examiner.'"  See 
Addendum, August 3, 2010.

Unfortunately, in order to properly adjudicate the Veteran's 
claim, an additional opinion is required.  While the examiner 
noted that the Board was merely seeking a "restatement," that 
is not the case.  Instead, a new opinion, which properly 
addresses the issue on appeal, namely, whether any current back 
disorder had its origin during the veteran's period of active 
service, or was otherwise related to his period of active service 
(as opposed to the aggravation of a pre-existing injury), must be 
obtained for proper adjudication.  

Therefore, the Board finds that the August 2010 examiner failed 
to comply with the directives of the Board's June 2010 remand.  
If remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board 
confers on the appellant, as a matter of law, a right to 
compliance with the remand instructions).  Since the development 
sought by the Board in this case has not been properly completed, 
another remand is now required.  38 C.F.R. § 19.9 (2010) (if any 
action is essential for a proper appellate decision, a Veterans 
Law Judge shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken).

Therefore, this issue must be remanded, yet again, for an 
additional VA opinion, or an additional addendum opinion.  As 
several VA opinions have now been provided, each of which deemed 
inadequate by the Board for reasons discussed above, the Board 
notes that the requested VA opinion must provide a detailed 
rationale as to whether it is at least as likely as not that any 
current back disorder is etiologically-related to the Veteran's 
period of active service.  

As such, the examiner must not opine as to whether a 
disorder, first diagnosed in 2001, was aggravated by his 
period of active duty (which ended prior to that 
diagnosis, and, therefore, would not be possible).  
Instead, the examiner must opine as to whether any current 
back disorder originated during service or is 
etiologically-related to active duty.

As to the Veteran's assertions that he suffers from a 
degenerative joint disease of the lumbosacral spine which 
originated during the Veteran's period of active service, the 
Federal Circuit held that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Here, while the Board does not find that the Veteran is competent 
to determine the etiology of his claimed disorder, the Veteran is 
competent to report episodes of back pain (see Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
Therefore, competent evidence is required I order to demonstrate 
a medical nexus between his claimed back disorder and his period 
of active service.

Any opinion obtained pursuant to this remand must take 
note of the Veteran's lay statements, prior VA examination 
reports, VA outpatient records, private treatment records, 
to include the positive etiological opinion of June 2010, 
the Veteran's service treatment records (to include 
complaints of back pain and a diagnosis of a lumbar 
strain), and his Board hearing testimony.  In addition, 
the examiner should provide a clear rationale for any 
opinion expressed.  A restatement of prior opinions is clearly 
insufficient, as these opinions have already triggered two 
remands and have, ultimately, extended the time required in order 
to achieve resolution of the Veteran's service connection claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain a new VA opinion 
from a different examiner, if possible, 
or an additional addendum to the November 
2009 opinion by the November 2009 examiner if 
another examiner is not available, with 
regard to the Veteran's claim for entitlement 
to service connection for a back disorder.  
The examiner must provide an opinion as 
to whether any currently-diagnosed back 
disorder is at least as likely as not 
etiologically-related to his military 
service.  The Veteran's claims folder must 
be made available to the examiner for review 
in conjunction with the examination.  

The examiner should provide a clear 
rationale and basis for all opinions 
expressed.  The examiner should also note in 
his or her opinion that a review of the 
claims file was conducted, and must discuss 
pertinent evidence within the claims file, to 
include:

(a)	 The Veteran's lay statements of 
record, to include his Board hearing 
testimony;

(b)	 Service treatment reports from 
September 1994 which diagnosed back 
strain during the Veteran's period of 
active service;

(c)	Private treatment records, to 
include treatment following several 
motor vehicle accidents, the March 
2010 examination, and subsequent 
etiological opinion of June 2010; and 

(d)	 The prior VA examinations of 
record.  

If no opinion can be rendered without 
resorting to pure speculation, the 
examiner should explain why this is not 
possible.

2.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and his attorney 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


